DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 1/29/2022, is acknowledged. Claims 1, 4, and 14 – 16 are amended. Claims 3 and 18 – 20 are canceled. Claims 1, 4, 6 – 8, 10, and 14 – 16 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Drawings



The drawings were received on 1/29/2022.  These drawings are accepted, and all previous objections to the drawings have been withdrawn by the Examiner.

Claim Objections

Claim 1 objected to because of the following informalities:
Regarding claim 1, the claim recites “wherein the weight ratio of chromium and carbon in the casting is greater than 8:1:1 and less than 9.25:1”. The Examiner respectfully requests Applicant amend “8:8:1” on lines 10-11 to “8:1” to correct a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6 – 8, 10, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5803152 (“Dolman”; of record).
Regarding claim 1, Dolman teaches a casting of a hypereutectic white iron (3: 40-42; 5: 17-23). Dolman teaches a preferable bulk chemistry of the casting (5: 53-57) which is compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the bulk chemistry of the casting taught by Dolman overlaps the claimed bulk chemistry for each constituent element of the instant claim.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the weight ratio range of chromium to carbon derived from Dolman (5.09:1 to 9.25:1) encompasses the weight ratio range of chromium to carbon of the instant claim (greater than 8:1 and less than 9.25:1).
Further, Dolman teaches that the casting contains on the order of 30 vol% eutectic M7C3 carbides (6: 48-49), and on the order of 20 vol% up to 50 vol% primary M7C3 carbides (6: 41-45). Further, Dolman teaches that the casting may also potentially contain secondary carbides (6: 35-36), but is silent as to a specific amount. As the secondary carbides are only optionally present, the Examiner asserts that Dolman’s lack of a specific secondary carbide content does not preclude the prior art from satisfying the instant claim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, in the case of primary carbide content, a prima facie case of obviousness exists, as the primary carbide content taught by Dolman (on the order of 20 vol% up to 50 vol%) encompasses the claimed primary carbide content of the instant claim (25-35 vol%). Further, it is noted that the eutectic carbide content taught by Dolman (on the order of 30 vol%) does not explicitly overlap with the claimed eutectic carbide content of 15-25 vol%, but the Examiner asserts that an ordinarily skilled artisan would appreciate a content of “on the order of 30 vol%” to be sufficiently close to the claimed range to potentially overlap and thus establish a prima facie case of obviousness, or in the alternative, to be close to prima facie case of obviousness due to substantially similar properties, absent a showing of criticality or unexpected results (MPEP 2144.05 I). 
Moreover, Dolman teaches that the “M” in M7C3 carbides may be Cr, Fe, and Mn (1: 63-65).
It is noted that Dolman is silent as to the solid solution chromium content in the ferrous matrix of the casting. However, the Examiner notes that as previously discussed, the bulk chemistry of the casting taught by Dolman and the instant claim are substantially similar. In addition, the instant specification states that the casting is manufactured by inoculation casting, as described in Australian Patent 698777 (P 11, L 12-16). It is noted that Dolman (US 5803152) is the US entry of Australian Patent 698777. As such, the method of manufacture of Dolman and of the instant invention are identical.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the casting taught by Dolman would possess a solid solution chromium content in the ferrous matrix as claimed, or in an amount thereof to render the claimed solid solution chromium content obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
Further, regarding the recitation of “in an as-cast form of the casting”, the Examiner notes that as a product is claimed (i.e. a casting), the aforementioned limitation is product-by-process. 
Regarding claim 4, Dolman is silent as to the weight fractions of chromium, carbon, and manganese within eutectic and primary M7C3 carbides. However, the Examiner notes that as previously discussed, the bulk chemistry of the casting taught by Dolman and the instant claim are substantially similar. In addition, as previously discussed, the method of manufacture of Dolman and of the instant invention are identical.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the casting taught by Dolman would possess weight fractions of chromium, carbon, and manganese within eutectic and primary M7C3 carbides as claimed, or in amounts thereof to render the claimed weight fractions of chromium, carbon, and manganese within eutectic and primary M7C3 carbides obvious due to overlapping or encompassing ranges, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
6, it is noted that Dolman is silent as to the contents of chromium, carbon, and manganese specifically within the ferrous matrix. However, the Examiner notes that as previously discussed, the overall bulk chemistry of the casting taught by Dolman and the instant claim are substantially similar. In addition, as previously discussed, the method of manufacture of Dolman and of the instant invention are identical.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the casting taught by Dolman would possess contents of chromium, carbon, and manganese specifically within the ferrous matrix as claimed, or in amounts thereof to render the claimed chromium, carbon, and manganese contents within the ferrous matrix obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the overall bulk composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
Regarding claim 7, it is noted that Dolman is silent as to the contents of chromium, carbon, and manganese specifically within the ferrous matrix. However, the Examiner notes that as previously discussed, the overall bulk chemistry of the casting taught by Dolman and the instant claim are substantially similar. In addition, as previously discussed, the method of manufacture of Dolman and of the instant invention are identical.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the casting taught by Dolman would possess contents of chromium, carbon, and manganese specifically within the ferrous matrix as claimed, or in amounts thereof to render the claimed chromium, carbon, and manganese contents within the ferrous matrix obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the overall bulk composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
Regarding claim 8, it is noted that Dolman is silent as to the solid solution chromium content in the ferrous matrix of the casting. However, the Examiner notes that as previously discussed, the bulk chemistry of the casting taught by Dolman and the instant claim are substantially similar. In addition, as previously discussed, the method of manufacture of Dolman and of the instant invention are identical.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the casting taught by Dolman would possess a solid solution chromium content in the ferrous matrix as claimed, or in an amount thereof to render the claimed solid solution chromium content obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion 
Regarding claim 10, as previously discussed, Dolman teaches that the casting contains on the order of 30 vol% eutectic M7C3 carbides (6: 48-49), and on the order of 20 vol% up to 50 vol% primary M7C3 carbides (6: 41-45). Further, Dolman teaches that the casting may also potentially contain secondary carbides (6: 35-36), but is silent as to a specific amount. As the secondary carbides are not required by Dolman, it is inherently true that the secondary carbide content is inclusive of 0 vol% secondary carbides.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, in the case of primary and secondary carbide content, a prima facie case of obviousness exists, as the primary carbide content taught by Dolman (on the order of 20 vol% up to 50 vol%) encompasses the claimed primary carbide content of the instant claim (25-35 vol%), and the secondary carbide content of Dolman (no explicit range given, but inclusive of 0 vol%) either falls within or encompasses the claimed secondary carbide content of the instant claim (up to 6 vol%). 
Further, it is noted that the eutectic carbide content taught by Dolman (on the order of 30 vol%) does not explicitly overlap with the claimed eutectic carbide content of 15-20 vol%, but the Examiner asserts that an ordinarily skilled artisan would appreciate a content of “on the order of 30 vol%” to be sufficiently close to the claimed range to potentially overlap and thus establish a prima facie case of obviousness, or in the alternative, to be close to the claimed range and establish a prima facie case of obviousness due to substantially similar properties, absent a showing of criticality or unexpected results (MPEP 2144.05 I). 
prima facie expected that the casting taught by Dolman would possess eutectic, primary, and secondary carbide contents as claimed, or in amounts thereof to render the claimed amounts obvious due to overlapping or encompassing ranges, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
Regarding claim 14, as previously discussed, Dolman teaches that the casting contains on the order of 30 vol% eutectic M7C3 carbides (6: 48-49), and on the order of 20 vol% up to 50 vol% primary M7C3 carbides (6: 41-45). Thus, Dolman teaches that the combined amount of eutectic carbides and primary carbides in the casting is on the order of 50 vol% up to 80 vol%. Such an amount falls within the claimed amount of combined eutectic carbides and primary chromium carbides.
Further, regarding the recitation of an “as-cast” casting, the Examiner notes that as a product is claimed (i.e. a casting), the aforementioned limitation is product-by-process. Requiring the product to be in an “as-cast form” does not impart any structural limitation onto the casting; rather, it serves to limit the processing steps permitted to be done to the casting. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Regarding claim 15, as previously discussed, Dolman teaches that the casting contains on the order of 30 vol% eutectic M7C3 carbides (6: 48-49), and on the order of 20 vol% up to 50 vol% 7C3 carbides (6: 41-45). Thus, Dolman teaches that the combined amount of eutectic carbides and primary carbides in the casting is on the order of 50 vol% up to 80 vol%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the combined eutectic and primary carbide content taught by Dolman (on the order of 50 vol% up to 80 vol%) overlaps with the claimed amount of combined eutectic carbides and primary chromium carbides (less than 55 vol%).
Further, regarding the recitation of an “as-cast” casting, the Examiner notes that as a product is claimed (i.e. a casting), the aforementioned limitation is product-by-process. Requiring the product to be in an “as-cast form” does not impart any structural limitation onto the casting; rather, it serves to limit the processing steps permitted to be done to the casting. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Regarding claim 16, Dolman teaches that the ferrous matrix, aside from eutectic and primary carbides, may be a mixture of martensite and retained austenite (6: 26-28; 8: 5-8 & 11-15). As such, Dolman teaches a matrix which includes martensite. The Examiner has interpreted “wherein the ferrous matrix is martensite” under the broadest reasonable interpretation, wherein the ferrous matrix contains martensite, but is not precluded from containing other phases. As such, Dolman satisfies the claimed limitation.


Response to Declaration
The declaration made by Timothy Lucey and filed 1/29/2022 is acknowledged and has been fully considered.

The declaration filed 1/29/2022 is insufficient to overcome the rejection of claim 1 and its dependent claims based upon US 5803152 (“Dolman” or “the ‘152 patent”) as set forth in the last Office action because:
In the declaration, Mr. Lucey, a named inventor of the present application, argues that the ‘152 patent teaches a casting method that can be used to cast a wide range of hypereutectic white iron compositions, and does not focus on compositions of castings but focuses on casting methods that produce a desired phase region of a eutectic system. The Examiner notes that what is claimed in the ‘152 patent is not all which may be gleaned from the disclosure of the ‘152 patent by an ordinarily skilled artisan. Upon reading the ‘152 patent, the Examiner asserts that an ordinarily skilled artisan would appreciate that a casting of a hypereutectic white iron is taught, for example, at column 3, lines 40-42, and column 5, lines 17-23.
Declarant argues further that the range of bulk chemistry disclosed in the ‘152 patent is so wide that is covers hypoeutectic, eutectic, and hypereutectic white irons. The Examiner would like 
Declarant argues further that the wide range of bulk chemistry disclosed in the ‘152 patent allows for formation of M23C6, M3C and graphite, all of which will be detrimental to varying degrees to the mechanical performance of the alloy. Of first note, the Examiner notes that there is no requirement in the present claims that any of these phases not be present in the claimed hypereutectic white iron castings. Thus, Declarant’s arguments are not commensurate with the claimed subject matter. Further, it is noted that the ‘152 patent does not ever explicitly disclose the presence of M23C6, M3C, or graphite in the disclosed hypereutectic white iron castings. Declarant’s suggestion that the bulk chemistry of the ‘152 patent may allow for the presence of these phases falls far short of rebutting the prima facie case of obviousness made by the Examiner.
Declarant argues further that since the ‘152 patent was not seeking to find specific compositions that produce improved hardness, it does not provide any discussion or disclosure of how to formulate specific compositions with improved hardness as claimed. The Examiner notes that the goal or objective disclosed in the ‘152 patent does not preclude the presence of other subject matter within the reference. Each and every aspect of the claimed subject matter is either explicitly taught, suggested, or otherwise rendered obvious by the teachings of the ‘152 patent. As such, the prima facie case of obviousness is maintained.
Declarant argues further that one skilled in the art of formulating hypereutectic white iron compositions for castings would not find the ‘512 patent to be instructive to produce castings as 23C6 carbides. The Examiner notes that nothing in the ‘512 patent indicates that M23C6 carbides are present. Moreover, there is no aspect of the instant claims which precludes the presence of M23C6 carbides form being present in the first place. Thus, Declarant’s argument is not commensurate with the scope of the claims.
Declarant argues further that a person of skill in the art would not be able to deduce the claimed composition ranges and Cr:C ratios from the teachings of the ‘152 patent. Declarant then states that in 2015, a casting produced by co-inventors Kevin Dolman and Timothy Lucey (Declarant) resulted in an alloy with “100% M23C6 carbides”, which surprisingly performed worse than expected. The Examiner notes that the anectdote given by Declarant has no relevance to the traversed rejection. The ‘512 patent certainly does not disclose castings having 100% M23C6 carbides. In fact, the ‘512 patent does not disclose the presence of any M23C6 castings whatsoever.
Declarant further states that this aforementioned failed alloy led to the discovery and setting of the upper and lower bounds of 9.25:1 and 8:1, respectively, of the Cr:C ratio. The Examiner is unclear how such a result may constitute evidence of nonobviousness of the present claims. No data has been presented or cited by Declarant in the declaration, which consists solely of the opinion of Declarant, a named co-inventor of the present application. Of further note, the ‘152 patent discloses an encompassing Cr:C ratio of 5.09:1 to 9.25:1. If Declarant/Applicant wishes to argue that the claimed Cr:C ratio exhibits unexpected results over the prior art, data must be proffered and explained as to how it demonstrates the presence of unexpected results.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 1/29/2022 are acknowledged and have been fully considered. Applicant has cited the accompanying declaration of Timothy Lucey in support of Applicant’s traversal of the outstanding claim rejections under 35 USC 103 over the Dolman reference. Various other arguments are reiterated by Applicant, which mirror the statements of record by Mr. Lucey. As discussed previously, the accompanying declaration fails to outweigh the evidence of obviousness presented by the Examiner in the previous and current correspondence. As such, the pirma facie case of obviousness is maintained.
Applicant argues further that Dolman discloses eutectic carbides that are greater (30%) than what is recited in instant claim 1. The Examiner notes that Dolman does not disclose 30% eutectic carbides. Rather, Dolman discloses that the casting contains on the order of 30 vol% eutectic M7C3 carbides (6: 48-49). As previously discussed in the rejection, although it is noted that the eutectic carbide content taught by Dolman (on the order of 30 vol%) does not explicitly overlap with the claimed eutectic carbide content of 15-25 vol%, the Examiner asserts that an ordinarily skilled artisan would appreciate a content of “on the order of 30 vol%” to be sufficiently close to the claimed range to overlap and thus establish a prima facie case of obviousness, or in the alternative, to be close to the claimed range and establish a prima facie case of obviousness due to substantially similar properties, absent a showing of criticality or unexpected results (MPEP 2144.05 I). Applicant has not argued against this rationale and thus the prima facie case of obviousness is maintained.
Applicant argues further that the declaration of Timothy Lucey describes the unexpected results of high corrosion and high erosion resistance achieved through discovery of the uniquely 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735